In a negligence action, John J. Lynch, the original attorney for the plaintiffs, appeals from an order of the Supreme Court, Queens County, dated October 26, 1962, which granted plaintiffs’ motion to substitute Howard R. Levine as their attorney in the place and stead of appellant, John J. Lynch. Order affirmed, without costs. A client has absolute right to select or to discharge an attorney at any time, with or without cause (Lurie v. New Amsterdam Cas. Co., 270 N. Y. 379). Such a right is also possessed by a guardian ad litem (Greenburg v. New York Cent. & Hudson Riv. R. R. Co., 210 N. Y. 505). *1021Although the infant plaintiff’s mother, as a guardian ad litem, is responsible to the court for her conduct, her fitness as a guardian may not be tested on a motion to substitute attorneys. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.